Citation Nr: 9927890	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  97-28 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from February 1941 to August 1945; he died in 
March 1997.  He was a prisoner of war (POW) of the German 
government from December 18, 1944 to May 12, 1945.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of May 
1997, by the Pittsburgh, Pennsylvania Regional Office (RO), 
which denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death and Chapter 
35 educational benefits.  The notice of disagreement with 
this determination was received in July 1997.  The statement 
of the case was issued in September 1997.  The substantive 
appeal was received in October 1997.  The appellant appeared 
and offered testimony at a hearing before a hearing officer 
at the RO in January 1998.  A transcript of the hearing is of 
record.  Following the receipt of additional medical records, 
supplemental statements of the case were issued in June and 
August 1998.  The appeal was received at the Board in March 
1999.  

The appellant has been represented throughout her appeal by 
The American Legion, which submitted written argument to the 
Board in June 1999.  


FINDINGS OF FACT

1.  The veteran died on March [redacted], 1997, at the age of 
74; the immediate cause of death was reported as cerebrovascular 
accident.  No other significant condition contributing to the 
death was reported on the death certificate.  No autopsy was 
performed.  

2.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD), 
evaluated as 30 percent disabling; rheumatoid arthritis, 
right knee and ankle, evaluated as 20 percent disabling; pes 
planus, bilateral, evaluated as 10 percent disabling; and 
cicatrices, multiple, small anterior both knees, evaluated as 
noncompensably disabling.  The combined evaluation was 50 
percent.  

3.  There is no competent medical evidence of a nexus between 
the veteran's cerebrovascular accident and his period of 
military service, including hardships related to his POW 
experiences, nor is there competent medical evidence of a 
nexus between the veteran's cerebrovascular accident and any 
service-connected disability.  

4.  There is no competent medical evidence showing that a 
service-connected disability was the immediate or underlying 
cause of the veteran's death; nor is there competent medical 
evidence showing that a service-connected disability 
contributed substantially or materially to cause death, 
combined to cause death, or aided or lent assistance to the 
production of death.  

5.  The veteran did not have a permanent total service-
connected disability rating in effect at the time of his 
death and it is not established that his death was due to a 
service-connected disability.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim of entitlement to service connection for the 
cause of the veteran's death.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The claim for entitlement to educational benefits 
pursuant to Title 38, United States Code, Chapter 35 is 
without legal merit.  38 U.S.C.A. § 3501 (West 1991); 38 
C.F.R. § 21.3021 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual background.

The record reflects that the veteran died in March 1997, at 
the age of 74.  A certificate of death, dated in March 1997, 
shows that the veteran's death was attributed to 
cerebrovascular accident.  No other significant condition 
contributing to the death was reported on the death 
certificate.  No autopsy was performed.  At the time of the 
veteran's death, service connection was in effect for post-
traumatic stress disorder (PTSD), evaluated as 30 percent 
disabling; rheumatoid arthritis, right knee and ankle, 
evaluated as 20 percent disabling; pes planus, bilateral, 
evaluated as 10 percent disabling; and cicatrices, multiple, 
small anterior both knees, evaluated as noncompensably 
disabling.  The combined evaluation was 50 percent.  

The service medical records are silent with respect to any 
complaints, findings or diagnosis of any cardiovascular 
disease, to include hypertension, or cerebrovascular 
accident.  There is also no evidence of any complaints, 
treatment for, findings or diagnosis of any cardiovascular 
disease within one year of the veteran's discharge from 
active service.  Medical evidence of record dated in 1949 
reflect clinical evaluation for rheumatoid arthritis of the 
right knee and ankle.  A VA compensation examination 
conducted in May 1949 reported blood pressure reading of 
110/70, and evaluation of the cardiovascular system was 
reported to be normal.  

VA treatment records dated from March to September 1985 
include the report of a "former POW" protocol examination.  
Upon completing a former POW medical history sheet in January 
1985, the veteran indicated that he had painful joints 
throughout the years.  The veteran reported suffering from 
dysentery and vitamin deficiency during his captivity; he 
also reported experiencing numbness and swelling of the legs 
or feet during his captivity.  The veteran indicated that he 
lost approximately 33 pounds during his incarceration as a 
POW.  He did not report any heart disease or edema.  An 
electrocardiogram performed in February 1985 was reported to 
be normal.  Evaluation of the cardiovascular system in March 
1985 was reported to be normal.  The diagnoses, reflected on 
a summary sheet dated in August 1985, did not include a 
cardiovascular disease.  

Private medical statements dated in September and October 
1988 indicate that the veteran suffered a large right middle 
cerebral artery stroke with resultant left hemiplegia in 
August 1988.  The records indicate that the veteran also 
suffered from aspiration pneumonia, COPD, hypertension, and 
noninsulin diabetes mellitus.  The veteran was admitted to a 
VA hospital in June 1989 for after manifesting hostile and 
aggressive behavior.  During his hospitalization, all 
laboratory studies, including x-rays and EKG, were within 
normal limits; heart size was found to be normal with mild 
atherosclerotic changes of the thoracic aorta.  The discharge 
diagnoses were organic mood disorder, mixed; status post 
right hemisphere CVA; history of hypertension; history of 
DJD; and history of diabetes.  

The veteran was afforded VA compensation examination in 
October 1996, at which time he denied any history of coronary 
artery disease; he also denied any chest pains.  He had 
regular heart beat without murmurs; blood pressure reading 
was 140/75.  There was no evidence of varicose veins.  He had 
muscle atrophy of his left lower and upper extremities 
secondary to immobilization from his previous stroke.  It was 
noted that he had no previous history of coronary artery 
disease, and he had no symptoms at present.  VA progress 
notes dated from January to February 1997 reflect clinical 
evaluation and management of an ulcer and infection of the 
left foot.  During a clinical visit in January 1997, it was 
noted that blood pressure reading was 150/70; heart tones 
were of good quality, with no murmurs, gallop or arrhythmias.  
There were no carotid artery bruits.  

At her personal hearing in January 1998, the appellant 
maintained that the veteran, a former POW, was affected by 
POW exposure.  It was argued that the factor of malnutrition 
touched on beriberi as the veteran starved along with other 
prisoners of war.  The appellant indicated that the veteran 
told her that he was on maneuvers in 1944 when he was 
hospitalized for problems involving his legs.  She asserted 
that although it was reported that veteran's records had been 
destroyed by fire, the available service medical records 
indicate that the veteran had problems with inflammation in 
his lower extremities.  The appellant also reported that the 
veteran told her that he had nothing to eat for 9 days before 
his liberation; his diet consisted mostly of soup that looked 
like grass.  It was argued that it was probable or at least 
as likely as not that the veteran's cerebrovascular accident 
was due to POW exposure.  

Received in February 1998 were VA outpatient treatment 
reports dated from September 1990 to February 1997, which 
show that the veteran received continuous clinical evaluation 
and treatment for his psychiatric disorder and infection of 
the left foot.  

Received in February 1998 were private treatment reports 
dated from August 1988 to March 1997, consisting of differing 
periods of hospitalization for several disabilities.  These 
records indicate that the veteran was hospitalized in August 
1988 for evaluation of a right middle cerebrovascular 
accident; at that time, the veteran denied any heart 
problems, and x-ray study of the chest was reported to be 
normal.  During a subsequent period of hospitalization in 
September 1988, it was noted that there was no history of 
cancer, myocardial infarction, angina, TB, hemoptysis, or 
congestive heart failure.  Evaluation of the heart revealed 
regular rate and rhythm with no murmurs.  Chest x-ray and EKG 
performed during a hospitalization in December 1992 were also 
reported to be normal.  

The records indicate that the veteran was admitted to a 
hospital on February 26, 1997 with loss of consciousness.  On 
presentation, it was felt that he had a large hemispheric 
cerebrovascular accident, with left-sided weakness; he was 
unresponsive.  Auscultation of the heart was within normal 
limits.  The veteran was treated aggressively from a 
pulmonary standpoint.  However, despite medical support, the 
veteran continued clinical decline; it was noted that 
pneumonia was suspected exacerbating the other medical 
problems.  The veteran was felt to be unresponsive, and was 
pronounced dead on March 9th.  The final diagnoses were large 
cerebrovascular accident, left hemispheric; Coma State; 
hypertension; emphysema; type II diabetes, insulin dependent; 
and possible aspiration pneumonia.  

Submitted by the appellant is an excerpt from the Merck 
Manual concerning Vitamin deficiency and beriberi disease.  

B.  Legal analysis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  In addition, certain diseases, 
including cardiovascular-renal disease, to include 
hypertension, may be presumed to have been incurred during 
service if they become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

For former prisoners of war who were interned not less than 
30 days, beri`beri heart disease will be considered to have 
been incurred in military service, if manifest to a 
compensable degree at any time after discharge from active 
service, notwithstanding the lack of evidence of incurrence 
during military service. 38 U.S.C.A. § 1112(b); 38 C.F.R. 
§ 3.307(a)(5).  Affirmative evidence is required to rebut 
service incurrence.  Those diseases for which presumptive 
service connection may be granted are listed at 38 C.F.R. 
§ 3.309(c).  38 C.F.R. § 3.309(c) provides that the term 
beriberi heart disease includes ischemic heart disease in a 
former POW who had experienced localized edema during 
captivity.  

It should also be noted that disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service-connected. 38 C.F.R. § 3.310 (1998).  In 
this regard, secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for Dependency and Indemnity Compensation (DIC).  
See 38 U.S.C.A. § 1310(a) (West 1991); 38 C.F.R. § 3.312(a) 
(1998).  A service-connected disability is the principal 
cause of death when that disability, "singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b).  A contributory cause of death must be causally 
connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1); see Gabrielson v. Brown, 7 
Vet. App. 36, 39 (1994).  There are primary causes of death 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  See 38 C.F.R. § 3.312(c)(4).  Therefore, the issue 
before the Board is whether a service-connected disability 
was a principal or contributory cause of the veteran's death.  
See Stoner v. Brown, 5 Vet. App. 488, 490 (1993).  

However, when examining a claim for entitlement to service 
connection for the cause of the veteran's death, the Board 
must first consider the threshold issue of whether the 
appellant has presented a well-grounded claim for service 
connection for the cause of her husband's death.  In this 
regard, the appellant bears the burden of submitting 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  38 
U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  Simply stated, a well-grounded claim must be 
plausible or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Where the determinative issue 
involves medical etiology or a medical diagnosis, competent 
medical evidence that the claim is "plausible" or 
"probable" is required for the claim to be well grounded.  
See Epps v. Gober, 126 F.3d 1464 (1997), aff'g 9 Vet. App. 
341 (1996) (adopting the definition of a well-grounded claim 
as set forth by the United States Court of Appeals for 
Veterans Claims (Court) in Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996), and 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

This burden may not be met by merely presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  See Epps, supra; Grottveit, supra; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Service 
connection generally requires medical or, in certain 
circumstances, lay evidence of incurrence or aggravation of a 
disease or injury in service, and medical evidence of a nexus 
or link between the claimed in-service disease or injury and 
the disability.  See Epps, supra; Caluza, supra; Savage v. 
Gober, 10 Vet. App. 488, 493 (1997).  A well-grounded claim 
for service connection for the cause of the veteran's death, 
therefore, is one which justifies a belief by a fair and 
impartial individual that it is plausible that the veteran's 
death resulted from a disability incurred in or aggravated by 
service.  

After careful review of the evidentiary record, the Board is 
unable to find that the appellant has presented a well-
grounded claim for entitlement to service connection for the 
cause of the veteran's death.  The medical evidence of record 
does not reflect any complaints, treatment, manifestations or 
diagnosis of any heart disorder or cerebrovascular disease in 
service or until many years thereafter.  Also there is no 
competent medical evidence linking the veteran's 
cerebrovascular accident listed on his 1997 death certificate 
to any disease or injury during the veteran's service.  In 
addition, there is no medical evidence relating the veteran's 
cerebrovascular accident to either a service-connected 
disorder or to the veteran's POW status.  Although the 
veteran experienced edema during his period of captivity, the 
medical evidence of record does not reflect that he developed 
ischemic heart disease such as to create presumptive 
entitlement to service connection (beriberi heart disease).  
38 C.F.R. § 3.309(c).  Further, there is no competent medical 
evidence that the veteran's cerebrovascular accident was 
proximately due to or the result of a service-connected 
disability, or that the cerebrovascular accident was 
aggravated by a service-connected disorder.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

Moreover, there is also no competent medical evidence showing 
that a service-connected disability contributed substantially 
or materially to cause death, or aided or lent assistance to 
the production of death.  There is simply no suggestion in 
the pertinent medical records that the veteran's service-
connected disabilities played any role in his death.  

The Board acknowledges the medical literature submitted by 
the appellant.  However, as noted above, there is no 
indication of record that the veteran suffered from ischemic 
heart disease (beriberi).  While the excerpt from Merck 
Manual discusses the etiology, diagnosis and treatment of 
beriberi disease, it does not establish or show a 
relationship between the veteran's cerebrovascular accident 
and military service or his experiences as a POW.  
Consequently, the medical literature is too general to 
provide medical evidence sufficient to well-ground this 
claim. Libertine v. Brown, 9 Vet. App. 521, 523 (1996). 

The Board sympathizes with the appellant, and has considered 
her contentions and testimony to the effect that the cause of 
the veteran's death was related to his military service, 
specifically, to his internment as a POW.  The Board also 
acknowledges the hardships suffered by the veteran as a POW.  
However, the appellant is a lay person, and is not competent 
to offer a medical diagnosis or statement of medical 
causation to well-ground her claim.  See Harvey v. Brown, 6 
Vet. App. 390, 393 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  See also Heuer v. Brown, 7 Vet. App. 379, 
384 (1995), citing Grottveit, in which the Court held that a 
claimant does not meet his or her burden of presenting 
evidence of a well-grounded claim where the determinative 
issue involves medical causation and the claimant presents 
only lay testimony by persons not competent to offer medical 
opinions.  Where, as here, the determinative issue involves 
medical etiology, competent medical evidence that the claim 
is plausible is required in order for the claim to be well-
grounded.  LeShore v. Brown, 8 Vet. App. 406, 408 (1995).  

Since the claim in this case is not held to be well-grounded, 
the benefit of the doubt rule does not apply.  Holmes v. 
Brown, 10 Vet. App. 38 (1997).  In addition, although the 
appellant's representative has requested a remand and a 
medical opinion as to whether the cause of the veteran's 
death was due to ischemic heart disease, this request is 
denied, because there is no duty to assist and obtain such an 
opinion as the claim is not well-grounded.

II.  Basic Eligibility for 
Survivors'/Dependents' Educational 
Assistance under Chapter 35, Title 38, 
United States Code.

For the purposes of educational assistance under 38 U.S.C. 
Chapter 35, the child or surviving spouse of a veteran will 
have basic eligibility if the following conditions are met: 
(1) The veteran was discharged from service under conditions 
other than dishonorable, or died in service; and (2) the 
veteran has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) the 
veteran died as a result of a service-connected disability.  
See 38 C.F.R. § 3.807(a) (1998); see also 38 U.S.C.A. 
§§ 3501, 3510 (West 1991) and 38 C.F.R. § 21.3021 (1998).  As 
none of these conditions are applicable to the facts in this 
case, the Board must deny the appellant's claim for these 
benefits.  Review of the record discloses that the veteran 
was honorably discharged from service in August 1945, but he 
did not have a permanent total service-connected disability 
during his lifetime and it is not established that his death 
was due to a service-connected disability.  Hence, none of 
the basic eligibility requirements for Chapter 35 educational 
assistance benefits are met.  

Thus, for the reasons stated above, the Board has no legal 
authority to grant educational assistance benefits under 
Chapter 35.  Where the law and not the evidence is 
dispositive of the issue before the Board, the claim is 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994); see also Walker v. Brown, 8 Vet. App. 356 
(1995) (in statutory interpretation, if the plain meaning of 
a statute is discernible, that plain meaning must be given 
effect) and Tallman v. Brown, 7 Vet. App. 453, 464-65 (1995) 
(regulatory provisions entitled to deference if not in 
conflict with statute).  Therefore, the claim for educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, must be denied because of the lack of an eligible 
recipient under the law.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied as not well-grounded.  

Entitlement to Survivors' and Dependents' Educational 
Assistance pursuant to Chapter 35 of Title 38, United States 
Code is denied.  


		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

